IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                June 19, 2008
                               No. 07-30825
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

PAUL EDWARD ERWIN

                                          Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 1:06-CR-10018-1


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Paul Edward Erwin pleaded guilty to possession of child pornography and
was sentenced to 180 months of imprisonment, five years of supervised release,
and a $15,000 fine, with any portion of the fine that was unpaid at the time of
his release from prison to be payable in installments of $250 per month.
      Erwin argues for the first time on appeal that the $15,000 fine was
unreasonable because he will have difficulty obtaining employment upon his



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-30825

release from prison and because his assets are necessities of life that should
remain unencumbered for the sake of his spouse.
      Erwin did not challenge the fine in the district court, and thus we review
it for plain error. See United States v. Landerman, 167 F.3d 895, 899 (5th Cir.
1999).
      Because the presentence report, which was adopted by the district court,
stated that Erwin had a net worth of $70,000 and because Erwin has not shown
that he will be unemployable at the time of his release from prison, he has not
shown that the encumbrance of his assets to pay the fine will be unduly
burdensome on his spouse or that the imposition of the fine was plainly
erroneous. See United States v. Magnuson, 307 F.3d 333, 335-36 (5th Cir. 2002);
United States v. Matovsky, 935 F.2d 719, 723 (5th Cir. 1991).
      AFFIRMED.




                                       2